Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT

 

This First Amendment to Amended and Restated Credit Agreement and Consent (this
“Amendment”) dated as of March 19, 2015, is by and among EVERYDAY HEALTH, INC.,
a Delaware corporation (“EDH”), EVERYDAY HEALTH MEDIA, LLC, a Delaware limited
liability company (“EDH Media”), MEDPAGE TODAY, L.L.C., a New Jersey limited
liability company (“MedPage” and together with EDH, EDH Media, and MedPage,
individually and collectively, jointly and severally, the “Borrower”),
DOCTORDIRECTORY.COM, LLC, a Delaware limited liability company (the
“Guarantor”), the several banks and other financial institutions or entities
party to this Amendment as a “Lender” hereunder (each a “Lender” and,
collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as administrative
agent and collateral agent for the Lenders (in such capacities, the
“Administrative Agent”), SVB, as the Issuing Lender (as defined in the Credit
Agreement referred to below), and SVB, as the Swingline Lender (as defined in
the Credit Agreement referred to below).

 

WITNESSETH:

 

WHEREAS, the parties hereto are party to that certain Amended and Restated
Credit Agreement dated as of November 10, 2014 (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”); and

 

WHEREAS, EDH, Cambridge BioMarketing Group, LLC, a Delaware limited liability
company (“Cambridge”), the members of Cambridge and the other parties thereto
are entering into that certain Membership Interest Purchase Agreement dated on
or about March 19, 2015 (as amended, supplemented or otherwise modified from
time to time, in accordance with the provisions hereof and thereof, the
“Cambridge Acquisition Agreement”; and together with all schedules, exhibits and
annexes thereto and all side letters and agreements affecting the terms thereof
or entered into in connection therewith, the “Cambridge Acquisition
Documentation”), pursuant to which EDH will purchase all of the membership
interests in Cambridge, and thereafter, Cambridge will be a wholly-owned
Subsidiary of EDH (the “Cambridge Acquisition”); and

 

WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent consent to the Borrower’s consummation of the Cambridge
Acquisition and agree to modify and amend certain terms and conditions of the
Credit Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1. Capitalized Terms. All capitalized terms used herein and not otherwise
defined shall have the same meaning herein as in the Credit Agreement.

 

2. Amendment to Section 1.1 of the Credit Agreement. The following new
definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:

 



““Cambridge Acquisition”: as defined in the First Amendment.”

 

““Cambridge Acquisition Documentation”: as defined in the First Amendment.”

 

““Cambridge Note”: the convertible promissory notes issued by EDH to the sellers
under the Cambridge Acquisition Documentation in the aggregate principal amount
not to exceed $8,000,000 in form and substance and subject to terms and
conditions reasonably satisfactory to the Administrative Agent.”

 

““First Amendment”: the First Amendment to Amended and Restated Credit Agreement
and Consent dated as of March 19, 2015, by and among, among others, the Loan
Parties, the Administrative Agent, and the Required Lenders.”

 

3. Amendment to Section 7.2 of the Credit Agreement. Section 7.2 of the Credit
Agreement is hereby amended by (a) amending and restating clause (p) thereof in
its entirety as follows:

 

“(p) Indebtedness in the form of purchase price adjustments, earn-outs
(including, without limitation, the contingent consideration or other earn-outs
described in the Cambridge Acquisition Documentation, but excluding the
Cambridge Note), deferred compensation, or other arrangements representing
acquisition consideration or deferred payments of a similar nature incurred in
connection with any Permitted Acquisition or other Investment permitted by
Section 7.8 (collectively, “Deferred Payment Obligations”);”

 

(b) deleting the period at the end of clause (q) thereof and inserting “; and”
in lieu thereof, and

 

(c) adding the following new clause (r) as follows:

 

“(r) the Cambridge Note.”

 

4. Amendment to Section 7.8 of the Credit Agreement. Section 7.8)(k)(x) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(x) (A) the aggregate amount of the cash consideration paid by the Group
Members in connection with any particular Permitted Acquisition (excluding the
DD Acquisition) shall not exceed $45,000,000, and (B) the aggregate amount of
the cash consideration paid by all Group Members in connection with all such
Permitted Acquisitions consummated from and after the Closing Date (excluding
the Cambridge Acquisition and the DD Acquisition) shall not exceed
$125,000,000;”.

 

5. Consent. The Administrative Agent and the Required Lenders hereby consent to
the Borrower consummating the Cambridge Acquisition and agree that the Cambridge
Acquisition shall be a “Permitted Acquisition” under the Agreement; provided
that such consent is expressly conditioned on the following:

2



(a)the Borrower shall have provided to the Administrative Agent a copy of the
executed Cambridge Acquisition Documentation, which shall be in form and
substance reasonably satisfactory to the Administrative Agent;

 

(b)the Cambridge Acquisition shall be consummated in accordance with applicable
law and the Cambridge Acquisition Documentation without any amendment or
modification thereof that is materially adverse to the Group Members, the
Administrative Agent or the Lenders;

 

(c)all conditions to the consummation of the Cambridge Acquisition set forth in
the Cambridge Acquisition Documentation shall have been satisfied; provided that
no terms or conditions shall have been waived (other than any waiver that is not
adverse to the Group Members, the Administrative Agent, or the Lenders), without
the consent of the Administrative Agent;

 

(d)no Loan Party shall, as a result of or in connection with the Cambridge
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation or other matters) that, as of the
date of the Cambridge Acquisition, could reasonably be expected to result in the
existence or incurrence of a Material Adverse Effect;

 

(e)(i) immediately before and immediately after giving effect to the Cambridge
Acquisition, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to the Cambridge Acquisition,
the Borrower and its Subsidiaries shall be in compliance with each of the
covenants set forth in Section 7.1 of the Credit Agreement, based upon financial
statements delivered to the Administrative Agent prior to the Cambridge
Acquisition which give effect, on a Pro Forma Basis, to the Cambridge
Acquisition and (iii) the Loan Parties shall have Liquidity in an amount equal
to or greater than $35,000,000 immediately after giving effect to the
consummation of such acquisition;

 

(f)no Indebtedness shall be assumed or incurred in connection with the Cambridge
Acquisition, other than the Cambridge Note;

 

(g)the Cambridge Acquisition shall not constitute an Unfriendly Acquisition;

 

(h)the Borrower shall have delivered to the Administrative Agent prior to the
date the Cambridge acquisition is to be consummated (or such later date as is
agreed by the Administrative Agent in its sole discretion), a certificate of a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this Section 5 have been satisfied or will be
satisfied concurrently with or prior to the consummation of the Cambridge
Acquisition; and

 

(i)the Cambridge Acquisition shall have been consummated on or prior to March
31, 2015 (or such later date as the Administrative Agent may agree in its sole
discretion).

3



6. Covenants.

 

(a)Cambridge and the Loan Parties shall comply with the requirements of Section
6.12 of the Credit Agreement (without any regarding to the time limits set forth
therein) and shall provide updated Collateral Information Certificates, legal
opinions and such other documentation reasonably requested by the Administrative
Agent in connection therewith, in each case, within five (5) Business Days after
the consummation of the Cambridge Acquisition (or such longer period of time as
the Administrative Agent may agree in its sole discretion).

 

(b)The Borrower shall deliver to the Administrative Agent either (x) evidence of
the inclusion of Cambridge on Borrower’s existing insurance policies, or (y)
certificates of insurance and endorsements with respect to Cambridge’s
liability, casualty and property insurance policies naming the Administrative
Agent as an additional insured or lender loss payee, as the case may be, in each
case, in form and substance reasonably satisfactory to the Administrative Agent,
in either case within forty-five (45) days after the consummation of the
Cambridge Acquisition.

 

(c)The Loan Parties shall cause Cambridge to comply with all provisions in
Section 6.10 of the Credit Agreement within ninety (90) days after the
consummation of the Cambridge Acquisition (or such longer period of time as the
Administrative Agent may agree in its sole discretion) and deliver to the
Administrative Agent Securities Account Control Agreements and Deposit Account
Control Agreements with respect to each deposit account and securities account
of Cambridge.

 

(d)Prior to the effectiveness thereof, the Borrower shall deliver copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to the Cambridge Acquisition Documentation.

 

(e)The Borrower shall not and shall cause each of its Subsidiaries not to (a)
amend, supplement or otherwise modify (pursuant to a waiver or otherwise) the
terms and conditions of the Cambridge Acquisition Documentation in a manner that
is materially adverse to the interests of the Group Members, the Administrative
Agent or the Lenders with respect thereto; or (b) fail to enforce, in a
commercially reasonable manner, the Loan Parties’ rights (including rights to
indemnification) under the Cambridge Acquisition Documentation.

 

Notwithstanding anything in the Credit Agreement (including, without limitation,
Section 8 thereof), the failure of the Loan Parties to comply with any of the
foregoing covenants shall constitute an immediate Event of Default.

 

7. Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Administrative Agent:

4



(a) This Amendment shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.

 

(b) All necessary consents and approvals to this Amendment shall have been
obtained by the Loan Parties.

 

(c) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.

 

(d) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be (i) to
the extent qualified by materiality, true and correct in all respects, and (ii)
to the extent not qualified by materiality, true and correct in all material
respects, in each case on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date).

 

(e) The Administrative Agent shall have received, for the pro rata account of
each Lender party to the Credit Agreement on the date hereof, a non-refundable
amendment fee in an amount equal to $115,000 payable in immediately available
funds, which amendment fee shall be fully earned when paid. The foregoing
amendment fee shall be credited against the amendment fee payable to such
Lenders in connection with the execution and delivery of the proposed amendment
to the Credit Agreement to, among other things, increase the Commitments;
provided that nothing contained herein shall be deemed a commitment of any
Lender to enter into such amendment.

 

(f) The Administrative Agent shall have received the fees costs and expenses
required to be paid pursuant to Section 10 of this Amendment (including the
reasonable and documented fees and disbursements of legal counsel required to be
paid thereunder).

 

8. Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

 

(a) This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally and
equitable principals (whether enforcement is sought by proceedings in equity or
at law).

 

(b) Its representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are (i) to the extent qualified by
materiality, true and correct in all respects and (ii) to the extent not
qualified by materiality, true and correct in all material respects, in each
case, on and as of the date hereof, as though made on such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

5



(c) The execution and delivery by each Loan Party of this Amendment, the
performance by such Loan Party of its obligations hereunder and the performance
of the Borrower under the Credit Agreement, as amended by this Amendment, (i)
have been duly authorized by all necessary organizational action on the part of
such Loan Party and (ii) will not (A) violate any provisions of the certificate
of incorporation or formation or organization or by-laws or limited liability
company agreement or limited partnership agreement of such Loan Party or (B)
constitute a violation by such Loan Party of any applicable material Requirement
of Law.

 

9. Each Loan Party acknowledges that the Administrative Agent and the Lenders
have acted in good faith and have conducted in a commercially reasonable manner
their relationships with each Loan Party in connection with this Amendment and
in connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.

 

10. Payment of Costs and Expenses. The Borrower shall pay to the Administrative
Agent all reasonable costs and out-of-pocket expenses of every kind in
connection with the preparation, negotiation, execution and delivery of this
Amendment and any documents and instruments relating hereto or thereto (which
costs include, without limitation, the reasonable and documented fees and
expenses of any attorneys retained by the Administrative Agent).

 

11. Choice of Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each party hereto submits to
the exclusive jurisdiction of the State and Federal courts in the Southern
District of the State of New York; provided, however, that nothing in the Credit
Agreement, as amended by this Amendment, or this Amendment, shall be deemed to
operate to preclude the Administrative Agent or any Lender from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of such Agent or such Lender. TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AMENDMENT, THE OTHER LOAN
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AMENDMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

6



12. Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Amendment.
Delivery of an executed counterpart of this Amendment by telefacsimile or by
e-mail transmission of an Adobe file format document (also known as a PDF file)
shall be equally as effective as delivery of an original executed counterpart of
this Amendment. Any party delivering an executed counterpart of this Amendment
by telefacsimile or by e-mail transmission of an Adobe file format document
(also known as a PDF file) also shall deliver an original executed counterpart
of this Amendment but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment.

 

13. Effect on Loan Documents.

 

(a) The amendments and consent set forth herein shall be limited precisely as
written and shall not be deemed (a) to be a forbearance, waiver, or modification
of any other term or condition of the Credit Agreement or of any Loan Documents
or to prejudice any right or remedy which the Administrative Agent may now have
or may have in the future under or in connection with the Loan Documents; (b) to
be a consent to any future consent or modification, forbearance, or waiver to
the Credit Agreement or any other Loan Document, or to any waiver of any of the
provisions thereof; or (c) to limit or impair the Administrative Agent’s right
to demand strict performance of all terms and covenants as of any date. Each
Loan Party hereby ratifies and reaffirms its obligations under the Credit
Agreement and the other Loan Documents to which it is a party and agrees that
none of the consents or modifications to the Credit Agreement set forth in this
Amendment shall impair such Loan Party’s obligations under the Loan Documents or
the Administrative Agent’s rights under the Loan Documents. Each Loan Party
hereby further ratifies and reaffirms the validity and enforceability of all of
the Liens heretofore granted, pursuant to and in connection with the Guarantee
and Collateral Agreement or any other Loan Document to the Administrative Agent
on behalf and for the benefit of the Secured Parties, as collateral security for
the obligations under the Loan Documents, in accordance with their respective
terms, and acknowledges that all of such Liens, and all collateral heretofore
pledged as security for such obligations, continues to be and remain collateral
for such obligations from and after the date hereof. Each Loan Party
acknowledges and agrees that the Credit Agreement and each other Loan Document
is still in full force and effect and acknowledges as of the date hereof that
such Loan Party has no defenses to enforcement of the Loan Documents. Each Loan
Party waives any and all defenses to enforcement of the Credit Agreement as
amended hereby and each other Loan Documents that might otherwise be available
as a result of this Amendment of the Credit Agreement. To the extent any terms
or provisions of this Amendment conflict with those of the Credit Agreement or
other Loan Documents, the terms and provisions of this Amendment shall control.

 

(b) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

7



(c) This Amendment is a Loan Document.

 

14. Entire Agreement. This Amendment constitutes the entire agreement between
the Loan Parties and the Lenders pertaining to the subject matter contained
herein and supersedes all prior agreements, understandings, offers and
negotiations, oral or written, with respect hereto and no extrinsic evidence
whatsoever may be introduced in any judicial or arbitration proceeding, if any,
involving this Amendment. All of the terms and provisions of this Amendment are
hereby incorporated by reference into the Credit Agreement, as applicable, as if
such terms and provisions were set forth in full therein, as applicable. All
references in the Credit Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import shall mean the Credit Agreement as amended
hereby.

 

15. Release. Each of the Borrower and each Guarantor may have certain Claims
against the Released Parties, as those terms are defined below, regarding or
relating to the Credit Agreement or the other Loan Documents. The Administrative
Agent, the Lenders, the Issuing Lender, the Swingline Lender, the Borrower and
the Guarantors desire to resolve each and every one of such Claims in
conjunction with the execution of this Amendment and thus each of the Borrower
and each Guarantor makes the releases contained in this Section 15. In
consideration of the Administrative Agent and the Lenders entering into this
Amendment, each of the Borrower and each Guarantor hereby fully and
unconditionally releases and forever discharges each of the Administrative
Agent, the Lenders, the Issuing Lender, the Swingline Lender and their
respective directors, officers, employees, subsidiaries, branches, affiliates,
attorneys, agents, representatives, successors and assigns and all persons,
firms, corporations and organizations acting on any of their behalves
(collectively, the “Released Parties”), of and from any and all claims,
allegations, causes of action, costs or demands and liabilities, of whatever
kind or nature, from the beginning of the world to the date on which this
Amendment is executed, whether known or unknown, liquidated or unliquidated,
fixed or contingent, asserted or unasserted, foreseen or unforeseen, matured or
unmatured, suspected or unsuspected, anticipated or unanticipated, which the
Borrower or any Guarantor has, had, claims to have had or hereafter claims to
have against the Released Parties by reason of any act or omission on the part
of the Released Parties, or any of them, occurring prior to the date on which
this Amendment is executed, including all such loss or damage of any kind
heretofore sustained or that may arise as a consequence of the dealings among
the parties up to and including the date on which this Amendment is executed,
including the administration or enforcement of the Loans, the Obligations, the
Credit Agreement or any of the Loan Documents (collectively, all of the
foregoing, the “Claims”). Each of the Borrower and each Guarantor represents and
warrants that it has no knowledge of any claim by it against the Released
Parties or of any facts or acts of omissions of the Released Parties which on
the date hereof would be the basis of a claim by the Borrower or any Guarantor
against the Released Parties which is not released hereby. Each of the Borrower
and each Guarantor represents and warrants that the foregoing constitutes a full
and complete release of all Claims.

 

16. Severability. The provisions of this Amendment are severable, and if any
clause or provision shall be held invalid or unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Amendment in any jurisdiction.

8



[SIGNATURE PAGES FOLLOW]

9



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  BORROWER:           EVERYDAY HEALTH, INC.         By: /s/ Alan Shapiro    
Name: Alan Shapiro     Title: EVP and General Counsel           EVERYDAY HEALTH
MEDIA, LLC         By: /s/ Alan Shapiro     Name: Alan Shapiro     Title: EVP
and General Counsel           MEDPAGE TODAY, L.L.C.           By: /s/ Alan
Shapiro     Name: Alan Shapiro     Title: President           GUARANTOR:        

  DOCTORDIRECTORY.COM, LLC

      By:  /s/ Alan Shapiro     Name: Alan Shapiro     Title: President  

 



  SILICON VALLEY BANK,     as Administrative Agent, as a Lender, as
Issuing Lender and as Swingline Lender           By: /s/ Jennie T. Bartlett    
Name: Jennie T. Bartlett     Title: Vice President  

 



  COMERICA BANK,     as a Lender             By: /s/ John Benetti     Name: John
Benetti     Title: Senior Vice President  

 



  SUNTRUST BANK,     as a Lender             By: /s/ Brian Guffin     Name:
Brian Guffin     Title: Director  

 



  CIT FINANCE LLC,     as a Lender             By: /s/ Timothy G. Beh     Name:
Timothy G. Beh     Title: Vice President  

 



  MUFG UNION BANK, N.A.,     as a Lender             By: /s/ Michael J.
McCutchin     Name: Michael J. McCutchin     Title: Director  

 





  STIFEL BANK & TRUST,     as a Lender             By: /s/ Christian Jon Bugyis
    Name: Christian Jon Bugyis     Title: Sr. Vice President  

 